On the 27th day of February ultimo this court rendered judgment in the above entitled cause reversing the judgment of the court below and remanding the cause for another trial, but the opinion of the court stating the reasons for reversing the judgment was not filed until the 11th day of March, instant. The appellee has filed a motion requesting the court to extend the time allowed by law in which to file a motion for rehearing, stating that it was impracticable to prepare such motion until after the opinion had been filed showing the reasons for reversal. *Page 402 
It is provided by article 1030, Revised Statutes, that any party desiring a rehearing of any matter determined by a Court of Civil Appeals may, within fifteen days ofter the date of the entry of the judgment or decision of the court, or the filing of the findings of fact and conclusions of law, file with the clerk of the court his motion in writing for a rehearing thereof. Article 1039 requires a conclusion of the law and facts of a cause to be filed within thirty days after it has been decided; provided, that where a cause has been reversed then the court shall file reasons for reversing the same. It has been the practice in this court to announce the decision of causes from the bench and afterwards to file opinions therein stating the conclusions of law and facts in causes finally disposed of and of which the Supreme Court had jurisdiction to grant a writ of error, and in causes reversed and remanded for another trial to state the reasons for reversal, and sometimes several days have elapsed before the opinion has been filed. In causes in which a conclusion of law and fact is required, the law in terms allows fifteen days after the filing in which to file a motion for rehearing. While perhaps the same rule is not made applicable by the statute to motions for a rehearing in causes that have been reversed and remanded, yet it has been the practice of this court to so apply it, and the party desiring to file a motion for rehearing in such causes is allowed to do so within fifteen days after the filing of the opinion without necessity of making application for leave. The appellee will be allowed fifteen days from the date of the filing of the opinion in which to file her motion for rehearing.
Motion granted.